Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2007/0168128) in view of Kurihara et al. (US 2014/0266859).
	Regarding claim 1, Tokoro teaches an obstacle sensing device mounted on an own vehicle to sense an obstacle present outside the own vehicle (Figs. 1-2), comprising:
at least one distance measurement sensor (Figs. 1-2, 4, radar 21) that is arranged to transmit a search wave toward the outside of the own vehicle and receive a reception wave containing a reflection wave produced by the search wave being reflected from the obstacle to output a signal corresponding to a distance to the obstacle (Figs. 1-2, 4 and paragraph 46 teaches of a millimeter wave radar 21 that irradiates an electric wave and receives the reflected wave to determines positional relationships, distance to the object, a relative speed and the like);
an image capturing unit that is arranged to acquire image information corresponding to an image of a periphery of the own vehicle (Figs. 1-2 and 4, cameras 22);
a controller comprising a processor (Fig. 2, ECU/CPU 20), a non-transitory computer-readable storage medium; and a set of computer-executable instructions stored on the non-transitory computer-readable storage medium (paragraph 42 teaches that the controller executes the software for that particular ECU, which includes a ROM and RAM and the like for processing functions) that cause the processor to:
acquire traveling state information corresponding to a traveling state of the own vehicle (Fig. 2, vehicular state sensors 51, 52, 53, 54, 25, etc.);
acquire, in the non-transitory computer readable storage medium, based on the output signal of the at least one distance measurement sensor, relative position information corresponding to a relative position of the obstacle relative to the own vehicle (paragraphs 46, 47 and 70 teaches acquires the positional relationship between the vehicle and the object);
execute shape recognition of the obstacle based on the image information acquired by the image capturing unit and the traveling state information acquired by the vehicle state acquisition unit (paragraphs 47 and 55 teaches detecting the shape/position/width of the object by using edge extraction, pattern recognition, etc. Paragraph 17 teaches that cameras are used to detect the shape and size of the object); and
detect the obstacle based on the relative position information acquired by the position acquisition unit (paragraphs 46, 47 and 70 teaches acquires the positional relationship between the vehicle and the object) and a shape recognition result obtained by the shape recognition unit (paragraphs 47 and 55 teaches detecting the shape/position/width of the object by using edge extraction, pattern recognition, etc. Paragraph 17 teaches that cameras are used to detect the shape and size of the object. Paragraph 47 teaches that the distance, the positional relationship with the potential obstacles are obtained, which is due to the fact that the object has been readily detected in steps s5 (yes) and s7 (yes) by both the distance measuring device and the image capturing means, respectively), and;
Although Tokoro teaches the ability to detect an obstacle on the road with the use of both a distance measurement sensor and an image capturing device, fails to explicitly teach that the system performs the function to “delete, from the non-transitory computer-readable storage medium, the relative position information corresponding to the obstacle in a case where the shape recognition result indicates that a height of the shape is less than a predetermined dimension”.
In an analogous art, Kurihara also teaches an recognition unit that teaches the claimed wherein the detection processing unit is configured to “delete, from the non-transitory computer-readable storage medium, the relative position information corresponding to the obstacle in a case where the shape recognition result indicates that a height of the shape is less than a predetermined dimension” (paragraph 80 teaches wherein when data corresponding to an area  being monitored for obstacles is determined to be “lower than a predetermined height”, the data is “deleted”. Paragraphs 43-44 teaches wherein obstacle position data is sent from the display control unit 130 by sending out the obstacle position data to the conversion unit 120 in the process to generate the birds eye image for display. Therefore, when specific obstacle data is deleted (based on it being “lower than a predetermined height”), the data is effectively deleted from the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Kurihara into the system of Tokoro because said incorporation allows for improved safety by allowing the driver to “recognize the presence of the obstacle” (paragraph 44).
Regarding claim 11, Kurihara teaches the claimed wherein the height dimension is a protrusion height of the obstacle from a road surface (paragraph 80 teaches wherein when data corresponding to an area being monitored for obstacles is determined to be “lower than a predetermined height” when compared to the road surface). The prior motivation as discussed above is incorporated herein.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2007/0168128) in view of Kurihara et al. (US 2014/0266859) and further in view of Shimomura et al. (US 2016/0121889).
Regarding claim 2, the proposed combination of Tokoro and Kurihara teaches the claimed as discussed in claim 1 above with respect to the distance measuring unit, however, fails to explicitly teaches the claimed, however, Shimomura teaches the claimed wherein the at least one distance measurement sensor includes first and second distance measurement sensors provided at different positions (Fig. 1, different locations of sensors 26 on the vehicle), the first distance measurement sensor and the second distance measurement sensor are provided in such a positional relationship that the reflection wave produced by the search wave sent from any one of the first and second distance measurement sensors being reflected from the obstacle is able to be received as the reception wave for the other of the first and second distance measurement sensors, and the position acquisition unit is arranged to acquire the relative position information by triangulation based on respective positions of the first and second distance measurement sensors in a case where the reflection wave produced by the search wave sent from the first distance measurement sensor being reflected from the obstacle is received, as the reception wave, by the first distance measurement sensor and the second distance measurement sensor (paragraphs 27-29 teaches these aspects wherein at least a plurality of ultrasonic sensors are able to receive the first transmitted wave by another ultrasonic sensors. The principles of triangulation, based on the transmitted and the received reflected waves and the changes in time in position/distance are used in calculation the relative speed, distance and the position of the obstacle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shimumura into the proposed combination of Tokoro and Kurihara because such an incorporation would allow for the benefit of improving the accuracy of object and distance detection (paragraphs 6-8).
Regarding claim 12, Shimumura teaches the claimed wherein the distance measurement sensor is an ultrasonic sensor (Fig. 1 and paragraph 27: ultrasonic sensors 26). The prior motivation as discussed above in claim 2 is incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2007/0168128) in view of Kurihara et al. (US 2014/0266859) and further in view of Sasabuchi et al. (US 9,321,460).
Regarding claim 5, the proposed combination of Tokoro and Kurihara teaches the claimed as discussed in claim 1 above with respect to the distance measuring unit, however, fails to explicitly teaches the claimed, however, Sasabuchi teaches the claimed wherein the shape recognition unit is arranged to acquire three-dimensional positions of multiple feature points on the image information based on the traveling state information acquired by the vehicle state acquisition unit and multiple pieces of the image information acquired in time series in association with movement of the own vehicle by the image capturing unit, thereby recognizing a three-dimensional shape of the obstacle (Sasabuchi in claim 4 teaches using time-series data of the obstacle to determine the three dimensional position shape of the object).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sasabuchi into the proposed combination of Tokoro and Kurihara because such an incorporation allows for the benefit of improving the accuracy of object/obstacle detection by utilizing depth information of the detected object/obstacle (Sasabuchi: col. 17, lines 8-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481